Sutton, J.
1. Sustaining of a demurrer to a speecial plea to the jurisdiction of the trial court, as insufficient in law, is not a final judgment. Baldwin v. Lowe, 129 Ga. 711 (59 S. E. 772). Likewise, disallowance of a subsequent additional plea to the jurisdiction, on account of a change in the status of the case in the trial court, and of a traverse to the return of service of the petition and process, is not a final judgment. Even a verdict finding against or in favor of a special plea to the jurisdiction is not a final disposition of the case, since “the main case would not have been at an end; for it would still have been incumbent upon the court to enter in that case a judgment of dismissal.” Douglas v. Hardin, 163 Ga. 643, 645 (136 S. E. 793); Mims v. Goette, 42 Ga. App. 625 (157 S. E. 262). The exceptions in this case to the judgments indicated above do not give this court jurisdiction of the subject-matter, and on motion the writ of error must be dismissed. Phillips v. Cuthbert Gin Co., 51 Ga. App. 149 (179 S. E. 774).
2. Leave is granted, however, to have the official copy of the bill of exceptions, of file in the office of the clerk of the city court of Baxley, recorded therein as exceptions pendente lite. Neal-Blun Co. v. Zeigler, 11 Ga. App. 273 (75 S. E. 142) ; Reagin v. Stroud, 51 Ga. App. 405 (180 S. E. 763); Bush v. Kent, 51 Ga. App. 513 (180 S. E. 858).

Writ of error dismissed, with direelion.


Jenkins, P. J., and Stephens, J., concur.